          Case 3:20-cv-00145-JM Document 32 Filed 12/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

HELENA AGRI-ENTERPRISES, LLC
f/k/a HELENA CHEMICAL COMPANY                                               PLAINTIFF

V.                                       3:20CV0145 JM

BOBBY A. HUEY, et al,                                                       DEFENDANTS

                                            ORDER

       Pursuant to the parties’ motion (ECF No. 31), this case is administratively terminated.

The Court will retain jurisdiction, pending performance of the Settlement Agreement. The parties

are directed to report the status of the performance of the Agreement by July 15, 2021, if a

motion has not been filed before that date. The Clerk is directed to remove this case from the

trial docket. The motion to dismiss (ECF No. 28) is denied as moot.

       IT IS SO ORDERED this 2nd day of December, 2020.



                                                     _____________________________
                                                     James M. Moody Jr.
                                                     United States District Judge
